Citation Nr: 1243622	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  07-38 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.

2.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977.  He had additional service with the Mississippi Army National Guard from January 1974 to January 1980, and from April 1980 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.  In October 2011, the Board remanded the issues on appeal for additional development.


FINDING OF FACT

Throughout the period on appeal, the Veteran's right and left knee disabilities have been manifested by flexion limited to no more than 100 degrees, full extension, and subjective complaints of giving way, locking, popping, catching, and instability, without objective confirmation of instability or subluxation.


CONCLUSION OF LAW

1.  The criteria are not met for a rating in excess of 10 percent for a left knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159 , 4.71a, DCs 5003, 5014, 5257, 5260, 5261 (2012). 

2.  The criteria are not met for a rating in excess of 10 percent for a right knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159 , 4.71a, DCs 5003, 5014, 5257, 5260, 5261 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is currently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).  Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2012). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2012).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012). 

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2012).  With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2012). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2012).  Diagnostic Code 5010, for rating traumatic arthritis, directs that the rating of arthritis be conducted under Diagnostic Code 5003, for degenerative arthritis, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2012).  However, when the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings may not be combined with ratings based on limitations of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2012). 

The words slight, moderate, and severe, as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2012).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2012). 

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, a separate rating must be based on additional compensable disability.  38 C.F.R. § 4.14 (2012); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604  (1997); Esteban v. Brown, 6 Vet. App. 259 (1994). 

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

The Veteran's left knee disability and right knee disability have each been rated 10 percent disabling under Diagnostic Code 5014 for osteomalacia.  38 C.F.R. § 4.71a (2012).  That disability is evaluated under Diagnostic Code 5003, as degenerative arthritis, which in turn indicates the disability will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved which, here, are Diagnostic Code 5260 for limitation of leg and knee flexion and Diagnostic Code 5261 for limitation of leg and knee extension.  38 C.F.R. § 4.71a (2012).  Also potentially applicable is Diagnostic Code 5257 for other impairment of the knee.  38 C.F.R. § 4.71a (2012). 

In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5010 (traumatic arthritis), 5256 (ankylosis of the knee), 5258 (dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion in the joint), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  Specifically, arthritis has not been shown by x-ray evidence, and no treatment record or VA examination report demonstrates any objective finding of malunion or nonunion of the tibia or fibula, genu recurvatum, or ankylosis of the knees.  Similarly, neither dislocation nor symptomatic removal of the semilunar cartilage has been demonstrated.  Specifically, July 2011 imaging of the bilateral knees was negative for meniscal tears or loose bodies. 

Under Diagnostic Code 5257, which contemplates other impairment of the knee, a 10 percent rating is warranted for recurrent subluxation or lateral instability that is slight.  A 20 percent rating is warranted for recurrent subluxation or lateral instability that is moderate.  A 30 percent rating is warranted for recurrent subluxation or lateral instability that is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).  

Under Diagnostic Code 5260, which contemplates limitation of leg flexion, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2012).

Under Diagnostic Code 5261, which contemplates limitation of extension of the leg, a 0 percent rating is warranted for extension limited to 5 degrees.  A 10 percent rating is warranted for extension limited to 10 degrees.  A 20 percent rating is warranted for extension limited to 15 degrees.  A 30 percent rating is warranted for extension limited to 20 degrees.  A 40 percent rating is warranted for extension limited to 30 degrees.  A 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2012). 
 
The Veteran, in written statements, contends that his service-connected knee disabilities are more severe than contemplated by their assigned 10 percent disability ratings.  He has provided lay evidence of pain, catching, locking, giving way, buckling, clicking, and popping in his knees, and falling due to knee symptoms.

VA medical records dated in April 2006 and October 2006 show complaints of bilateral knee pain with walking, moving, climbing stairs, or climbing ladders.  However "being still" helped the pain.  The Veteran also complained of catching, clicking, and occasional mild swelling.  However, his knees did not lock and they did not collapse.  Physical examination in April 2006 revealed full range of motion with mild to moderate crepitation on the left.  Physical examination in October 2006 revealed tightness in the hamstrings and full extension and flexion to 120 degrees bilaterally.  Chondromalacia patella of both the left and right knee was diagnosed, as was degenerative joint disease in April 2006.  However, there is no indication that diagnosis was based on x-ray evidence.  Naprosyn was prescribed and it was recommended that the Veteran perform hamstring stretches, pool exercise, straight leg raising, and biking. 

During VA joints examination in January 2007, the Veteran complained of continuing pain over the years and flare-ups of pain associated with a lot of standing, walking, and climbing stairs.  He also reported that his kneecaps momentarily caught or locked when climbing steps or ladders.  Regarding the effects on occupational functioning, the Veteran reported that he last worked in 2004 and had a history of an on-the-job back injury for which he had two surgeries. He also reported a prior neck surgery.  He reported that he was independent in activities of daily living and denied use of a cane or brace.  Physical examination of the knees revealed no evidence of redness, heat, or swelling, bilaterally.  Range of motion testing, including repetitions, revealed extension to 0 degrees and flexion to 125 degrees, bilaterally, with slight pain on motion.  However, there was no additional limitation of motion noted.  Nor was there evidence of ligamentous laxity.  There was bilateral patellofemoral joint tenderness with bilateral positive patellar grind test.  The examiner diagnosed bilateral chondromalacia patella.  The examiner also noted that additional limitation of function during flare-ups could not be determined without resort to mere speculation.

Thereafter, the Veteran sought VA treatment in February 2007 for intermittent and severe bilateral knee pain.  It was noted that he was not exercising as instructed due to a back disability.  Physical examination revealed marked tightness in the hamstrings.  On range of motion testing, the Veteran exhibited full extension and flexion to 120 degrees, bilaterally.  There was positive patellofemoral grind test bilaterally.  There was no evident of effusion or medial or lateral laxity.  Lachman and pivot testing were negative, but stepoff testing was positive.  Neurological sensation and vascular were intact.  The left knee was noted to have a palpable nontender medial plica.  Bilateral chondromalacia patella was diagnosed and modified exercises were recommended.  It was also noted that if the Veteran performed his exercises but did not improve after six months, a brace might be helpful to help rehabilitate his knees.  In May 2007, the Veteran presented for VA treatment with complaints of his knees locking.  He also inquired about a brace. Range of motion of the extremities was normal.  Bilateral chondromalacia was diagnosed and x-rays and a consultation were ordered.  Imaging of the knees the same month were negative.  

Subsequent VA treatment notes dated from December 2007 through May 2011 show periodic treatment for complaints of chronic knee pain, bilaterally.  Those records show that the Veteran was referred to physical therapy and was advised on home exercises.  In March 2010, the Veteran stated that his knee gave way and caused him to fall.  In December 2010, the Veteran complained of catching, popping, locking, and giving way.  At that time, flexion was to 100 degrees with guarding, and there was occasional popping elicited with right knee extension.  However, the knees were stable to varus and valgus testing.  Those records show that the Veteran was generally noted to walk unassisted and with a normal gait, except for in December 2010, when his gait was antalgic, and in January 2011, when he was noted to have a stable gait with use of a cane.  Those records also show a diagnosis of degenerative joint disease of the knees, however, imaging of the bilateral knees in April 2011 revealed no evidence of abnormality.

During a June 2011 VA consultation with an orthopedic surgeon, the Veteran reported use of bilateral neoprene knee sleeves with Velcro straps and a cane in his left hand.  He denied swelling and locking of his knees and denied pain on the back and outer aspect of the knee.  However, he had pain all around the patellofemoral joints.  On physical examination, the Veteran walked with a slightly antalgic gait and used a cane in his left hand.  However, both knees appeared to be benign.  The physician noted the patella to track normally throughout full range of motion from 0 degrees to 130 degrees.  The knees were stable to anterior and posterior drawer tests, and to varus and valgus stress at 0 and 30 degrees, with no exacerbation of knee pain.  The patella subluxed medially and laterally without any patellar apprehension and there was no popliteal tenderness or tenderness over the medial or lateral compartments.  However, there was tenderness on the medial and lateral facets of both knees, and the physician was able to reproduce the Veteran's pain when pressing the patella against the femur.  There was also mild patellofemoral crepitus.  Radiographs showed minimal spurs on the patella, but no acute changes.  The physician diagnosed bilateral anterior knee pain consistent with chondromalacia patella.  The physician noted that the Veteran should avoid oral anti-inflammatories because of other medications he was taking, and, because of the limited success in resolving his pain with use of a cane, braces, and exercises.  The physician recommended cortisone and viscous supplementation injections.  The Veteran received a cortisone injection, but a few weeks later indicated that it did not help.

Thereafter, July 2011 magnetic resonance imaging showed grade 4 to 5 chondrosis of the patellofemoral compartment and grade 2 to 3 chondrosis of the medial compartment on the left, and grade 2 chondrosis of the lateral patellar facet and medial femoral condyle on the right.  Additionally, there was myxoid degeneration of the menisci on the left without evidence of tear or internal derangement.  The Veteran attended a follow up with the VA orthopedic surgeon in August 2011, at which time there was mild patellofemoral crepitus and increased pain with patellofemoral compression of both knees.  However, there was no pain with patellar subluxation medially or laterally, with a negative apprehension sign.  Nor was there increased warmth, joint effusion, or signs of bursitis.  Further, the knees were stable to ligamentous testing and McMurray's maneuver was negative.  The physician interpreted the MRI as grade 4 to grade 5 chondromalacia patella cartilage in the left knee and grade 2 chondromalacia patellofemoral and medial compartment in the right knee.  The physician also noted that there were no meniscal tears or loose bodies seen.  The physician recommended that the Veteran continue with activity modifications to include avoiding stooping, kneeling, squatting, repetitive stairs, and prolonged position of the knee in any one position.  The physician also recommended continued use of a cane and, because the Veteran had a response to the cortisone injection, he also recommended a viscous supplementation injection.  

In October 2011, the Veteran received a viscous supplementation injection to both knees.  At that time, it was noted that the Veteran suffered from arthritis type pain and had more advanced changes of the cartilage.  It was also again noted that the Veteran had a good response to the cortisone injection.  On physical examination, the Veteran did not have his cane and ambulated with an abnormal gait.  However, his knees appeared benign and were without increased warmth or effusion.  There was tenderness about the patella on both knees, as well as mild patella femoral crepitance.  The physician noted full motion of the knees from 0 to 130 degrees.  A diagnosis was offered of bilateral anterior knee pain, consistent with chondromalacia of the patella.

During November 2011 VA examination, the Veteran reported a bilateral achey pain confined to the retropatellar area.  There was worse pain with stairs and an aching pain with prolonged sitting.  The Veteran also reported catching and popping with a tendency to fall.  However, he was able to recover without actually sustaining a fall down to the ground.  He was unsure of how far he could walk, but indicated that he made it through Wal-Mart adequately.  He was also independent in his activities of daily living and had no periods of incapacitation during the last 12-month period.  The pain intensity was the same in each knee, typically a 7 out of 10, and the Veteran denied significant flare-ups.  His pain was relieved by lying down, and resolved rapidly, within 10 to 15 minutes.  Regarding current treatment, the Veteran reported taking hydrocodone daily for multiple aches and pains, including the knees.  He also reported occasional use of a walking cane on the side that hurt, and neoprene braces, which he did not use.  The examiner noted that there was no evidence of wear on the cane tip or handle and that the neoprene braces were in new condition.

Physical examination was negative for inflammatory findings of effusion, swelling, and synovitis.  Nor was there tenderness or pain to palpation for joint line or soft tissues of either knee.  Muscle strength and stability testing were normal, bilaterally, and there was no evidence or history of recurrent patellar subluxation or dislocation.  Patellar tracking was normal, bilaterally, without apprehension on lateral passive movement.  Knee alignment was normal bilaterally, and McMurray and Apley testing were normal.  Range of motion testing revealed bilateral flexion to 135 degrees without objective evidence of painful motion.  Extension was to 0 degrees, bilaterally, also without objective evidence of painful motion.  After repetitive use testing, flexion was to 130 degrees, bilaterally, and extension to 0 degrees.  The examiner did not find any evidence of functional loss.  Nor was there evidence of meniscal conditions or scars.  The examiner did note a positive finding of mild crepitus bilaterally but noted it to be of a degree consistent with individuals his age with normal knee function.  

The examiner further noted that imaging of the knees was negative for evidence of arthritis or patellar subluxation.  However, the July 2011 MRI was positive for chondrosis.  Regarding functional impact on the Veteran's ability to work, the examiner found none and noted the Veteran's report that he was disabled due to spinal disability.  The examiner further noted that the knee examinations showed remarkably little, if any, objective findings, and that the Veteran's quadriceps bulk and tone were consistent with someone with normal knee function.  The patellar crepitus was also minimal and consistent with little or no functional impairment. The examiner noted that the Veteran was able to toe walk and heel walk without difficulty and squatting to 100 degrees was achieved without difficulty.  Additionally, the Veteran's gait was found to be normal except for an exaggerated slow cadence.  In sum, the examiner found minimal functional limitations, no lateral instability or subluxation, and no impact on occupation.  The examiner noted that the Veteran was independent in activities of daily living and was unable to work due to his spinal condition.  However, from the standpoint of knees alone, he could do light work as defined by the Social Security Administration.  Moreover, that work would probably be consistent with the Veteran's military training of radar and radio repair.  Lastly, regarding flare-ups, the examiner indicated that the Veteran did not describe any significant flare-ups and it would be speculation to opine on the degree, if any, of additional limitation due to limited motion, excess motion, or painful motion.  Moreover, the Veteran denied incoordination and his muscle bulk was inconsistent with fatigability or weakened motion.

Thereafter, VA treatment notes dated through August 2012 show further treatment for the Veteran's bilateral knee pain.  In January 2012, the Veteran was noted to walk with an antalgic gait, and there was significant tenderness over the left knee.  Both knees appeared normal, and range of motion was from 0 degrees to 125 degrees.  Additionally, the knees were stable to ligamentous testing.  In May 2012, the Veteran's knees appeared benign, though the Veteran was noted to walk with a slightly slowed gait and a cane in the right hand.  Significantly, in August 2012, the Veteran was prescribed a DonJoy Reaction knee brace to attempt to reduce his pain.  However, the Veteran denied any significant change in his symptoms.  Range of motion was noted as full from 0 to 130 degrees, and the knees were stable to ligamentous testing.  The examiner did note isolated tenderness, mild to moderate crepitus of the patellofemoral joint of the left knee, and mild crepitus on the right knee.  However, there was no evidence of bursitis, increased warmth, or joint effusion.  

The Board finds that the preponderance of the evidence is against the assignment of any higher ratings based on limitation of flexion for any time during the relevant appeal period.  The medical evidence of record for the period under consideration demonstrates left knee and right knee flexion generally to 130 degrees, and limited to no more than 100 degrees.  Flexion limited to 100 degrees does not warrant a compensable rating under Diagnostic Code 5260.  In order to warrant a rating higher based on limitation of flexion than the currently assigned 10 percent rating based, there must be evidence of flexion limited to 30 degrees, which would warrant a 20 percent rating under Diagnostic Code 5260.  Thus, as flexion to 30 degrees is not shown in the record, Diagnostic Code 5260 cannot serve as a basis for increased ratings in this case.  

Similarly, the evidence does not show entitlement to higher ratings based on limitation of extension for any time during the relevant appeal period.  In order to warrant a rating in excess of 10 percent based on limitation of extension under Diagnostic Code 5261, the medical evidence would have to show extension limited to 15 degrees.  However, the medical evidence of record demonstrates left and right knee extension limited to no more than 0 degrees, which warrants a 0 percent rating under Diagnostic Code 5261.  Thus, as extension to 15 degrees has not been shown in the record, Diagnostic Code 5261 cannot serve as a basis for increased ratings for the left knee and right knee disabilities. 

In addition, the Board finds that no separate ratings are warranted for limitation of flexion and extension because neither knee shows a compensable limitation of flexion or extension.

Nor is a higher 20 percent rating warranted under Diagnostic Code 5003 for X-ray evidence of arthritis involving two or more major joint groups with noncompensable limitation of motion and occasional incapacitating exacerbations.  Arthritis has not been established by X-ray evidence for either knee.

Next, considering Diagnostic Code 5257 pertaining to other knee impairment, there have been no objective findings of instability or subluxation of either of the Veteran's knees.  The VA examinations in January 2007 and November 2011 and various VA treatments between June 2011 and August 2011 revealed that the Veteran's knees were stable to stress testing and ligaments were intact.  All of the tests for instability during those examinations (varus valgus stress, anterior and posterior drawer, and McMurray's) were entirely unremarkable.  Additionally, the June 2011 VA physician and the November 2011 VA examiner noted the patella to track normally, and the November 2011 VA examiner further noted that there was no history or evidence of patellar subluxation.  Thus, the Board finds that a separate rating under Diagnostic Code 5257 is not warranted.

The Board also finds that the Veteran is not entitled to a rating higher than those assigned due to functional impairment as a result of pain on repetitive use.  While the Veteran complained of suffering flare-ups of pain during his January 2007 VA examination, he denied significant flare-ups during the November 2011 VA examination and the evidence does not suggest that, on repetitive use, either of his knees would be restricted by pain or other factors to a compensable degree of flexion or to a restricted degree of extension warranting a rating higher than 10 percent.  In fact, VA treatment records throughout the period on appeal do not show limitation of flexion or restriction of extension to a compensable degree at any time, and during VA examinations in January 2007 and November 2011, repetitive use resulted in flexion limited to no more than 130 degrees and no additional limitation in extension.  Significantly, the evidence of record does not indicate limitation of motion even approaching a compensable rating, and during the November 2011 VA examination, there was no objective evidence of pain on motion.  Thus, even considering the effects of pain on use, the Board finds that the probative evidence does not support entitlement to a rating higher than 10 percent due to functional impairment for either the left knee or right knee.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Regarding functional impairment, the Board is cognizant that the November 2011 VA examiner, similar to the January 2007 examiner, indicated that an opinion regarding additional limitations during flare-ups or on repetitive use could not be provided without resorting to speculation.  However, the November 2011 VA examiner supported that opinion by noting primarily that the Veteran denied any significant flare-ups, but also that he denied incoordination and the objective evidence did not support the presence of weakened motion or fatigability.  Therefore, the Board finds the November 2011 examiner's conclusion to be adequate for rating purposes, as it was supported by a rationale and based on clinical evaluation of the Veteran and review of the claims file.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  

In sum, the Board finds that the weight of the credible evidence demonstrates that the Veteran's left and right knee disabilities do not warrant ratings in excess of 10 percent for the period under consideration.  The preponderance of the evidence is against the claims, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has considered whether extraschedular ratings are warranted in this case.  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability at issue is inadequate.  If so, factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2012).  The Board finds that referral is not appropriate in this case. 

The Veteran's left and right knee disabilities have not been shown to markedly interfere with employment beyond that contemplated in the assigned rating, to warrant frequent periods of hospitalization, or to otherwise render impractical the application of the regular schedular standards.  The Board acknowledges that the Veteran has reported some difficulty walking, standing, and, in particular climbing stairs due to his bilateral knee disabilities.  The Board further notes that a VA physician recommended activity modification to help with pain.  However, the Veteran has also reported that he is independent in his activities of daily living, runs errands, and is able to walk through Wal-Mart.  Moreover, although VA physicians have recommended use of a cane and knee braces, the Veteran has reported only occasional use of the cane and braces, and the November 2011 VA examiner indicated that the Veteran could perform light work due to his knee disabilities.  Further, the evidence shows that the Veteran is retired and is disabled due to a nonservice-connected back disability and the November 2011 VA examiner found essentially no functional impairment due to the Veteran's knee disabilities.  Therefore, the Board concludes that the evidence does not show that the effects of the Veteran's bilateral knee disabilities on his overall functioning rise to the level of marked interference beyond that contemplated by his current 10 percent rating for each knee.  Lastly, the record does not show that the disability results in frequent, or indeed, any, periods of hospitalization.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

Duties to Notify and Assist the Veteran

Upon receipt of a substantially complete application, VA must notify the Veteran and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the Veteran is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the Veteran to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

Initially, the Board notes that the Veteran's claims on appeal arise from his disagreement with the initial disability ratings assigned following a grant of service connection for his left and right knee disabilities.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  In this case, there have been no allegations of prejudice or defective notice, and that burden has not been met.

In any event, the Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in May 2006 of the elements of service connection and the evidence necessary to support his claim.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the September 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims, and the Veteran has not contended that his bilateral knee condition has worsened since the most recent November 2011 VA examination.  Although VA records show additional knee treatment following the November 2011 VA examination, the Veteran specifically denied any change in his symptoms in August 2012.  Therefore, the Board finds that additional examination is not warranted.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for a left knee disability is denied.

A rating in excess of 10 percent for a right knee disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


